Equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions (short presentation)
The next item is the report by Mrs Riera Madurell, on behalf of the Committee on Women's Rights and Gender Equality, on transposition and application of Directive 2002/73/EC of the European Parliament and of the Council, of 23 September 2002, amending Council Directive 76/207/EEC on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions.
rapporteur. - (ES) Mr President, the directive referred to in the report is an amended version of a 1978 directive on the same subject, prepared in the light of the Treaty of Amsterdam, the case-law developed by the Court of Justice of the European Communities and the new social realities. It is a version that incorporates key elements of the improvement in women's rights, which are those assessed in this report.
The legal text presents the definition of direct and indirect discrimination, assault and sexual assault; it requires Member States to encourage employers to adopt measures that prevent all forms of gender discrimination; and it safeguards workers' rights following maternity or paternity leave.
By implementing this Directive, the Member States not only commit themselves to establishing equality bodies that promote, assess, implement and support equal treatment, but also undertake to instigate social dialogue, with the aim of promoting equal treatment in the workplace through collective agreements, in a planned manner. They also commit to strengthening the role of NGOs in promoting equality, to establishing effective measures to penalise those who do not abide by the provisions of the directive, and to implementing protective measures for those who provide support to victims.
If the Commission had been able to draw up the report which, according to the directive itself, is mandatory every four years, our evaluation work would have been relatively simple. For that to have been so, all the Member States should have transposed the directive within the given time period, done so properly and submitted all the information to the Commission. That, however, was not the situation we found ourselves in when we began.
When the deadline for transposing the Directive had passed, nine Member States had not provided information on the measures they had adopted in order to transpose it. The Commission had then initiated infringement proceedings and, in May of last year, proceedings were still underway against two Member States. Furthermore, due to the directive's complexity and the new elements it contained, the Commission had detected problems with its transposition in 22 Member States, although it was expecting to resolve many of those through dialogue.
In order to make a report that was thorough, useful and as complete as possible, we needed to have more data available and therefore also decided to request information from Member States. With the information provided by the Commission, that received from Member States - through their equality bodies and national parliaments - and the contributions from my colleagues in the various groups, we were able to write this report, which now provides a clear idea of how the transposition process is progressing in each of the Member States.
After this experience, I would like to stress that collaboration between the national parliaments and the European Parliament was fundamental in enabling us to do our job properly. Without the information provided by the parliaments and equality bodies, we would not have been able to write this report, at least not as thoroughly as we have done; nor would it have been possible without the mutual collaboration that we have been able to establish with the Commission, or without the invaluable help provided by the services of the Committee on Women's Rights and Gender Equality, my office and the services of my parliamentary group. I would like to extend my thanks to all of these women. I also wish to thank the shadow rapporteurs for their contributions and their willingness.
From the very beginning, our aim was for our work to be not merely thorough and useful, but the result of the broadest possible consensus, since we needed to gain an accurate picture of how the transposition was progressing. This directive is highly important, since it equips the European Union with very effective tools that enable Member States to strengthen their legislation on equal treatment in the workplace - something that is fundamental if we are to achieve the goals we have set ourselves as Europeans.
We should not forget that even today in the European Union there is a 28.4% difference in employment rates between men and women, that we are a long way off the Lisbon target of achieving 60% female employment by 2010 and that, in addition, women earn on average 15% less than men.
If this report also serves to further awaken people's consciences on this matter in Member States, then we can be doubly satisfied.
Member of the Commission. - Mr President, the Commission welcomes Parliament's report on this important Directive, and we thank Mrs Madurell for her hard work on this.
Directive 2002/73/EC is an important tool for fighting gender discrimination in access to employment, vocational training, promotion and working conditions. It has significantly improved Community law in this field, with clearer definitions of types of discrimination and a number of innovative legal solutions. They include provisions for the protection of pregnant women and women on maternity leave, the involvement of social partners and NGOs in ensuring gender equality in the workplace, and the establishment of equality bodies.
This report is of special importance given the many inequalities still affecting men and women in the area of employment. It draws the attention of the Member States, the Commission, the social partners and civil society to the Directive's key provisions and stresses the need for full implementation. It can therefore contribute to greater compliance with the Directive and to greater awareness of the Community legislation on equal treatment of men and women.
As the guardian of the Treaties, the Commission continues to monitor closely implementation of the Directive in the Member States. It is keeping up the dialogue with the Member States in connection with infringement procedures, with a view to ensuring the Directive is properly implemented.
In fulfilment of its reporting obligation under the Directive, the Commission will adopt a report in the first half of this year on the Directive's application in all Member States and will communicate this to Parliament and the Council.
The debate is closed.
The vote will take place on Thursday.
Written Statements (Rule 142)
in writing. - The Irish Equality Authority is considered to be a model of good practice. Yet, the Irish Government has recently cut its budget by some 43% and fast-tracked the decentralisation of the Authority, at a time when the Government's overall programme of decentralisation of public bodies is being halted.
Indeed, Mr Niall Crowley, Chief Executive Officer of Ireland's Equality Authority, has resigned as CEO stating 'the Equality Authority has been rendered unviable by the decision [...] to cut its funding by 43% and to continue the decentralisation of its staff' and that '[T]he work of the Equality Authority has been fatally compromised'. Moreover, a further six members of the Equality Authority's board have now also resigned.
This report urges Member States to develop capacities and ensure adequate resources for the bodies promoting equal treatment and equal gender opportunities provided for in Directive 2002/73/EC. It also restates the Directive's requirement of ensuring the independence of those bodies.
The Irish Government is clearly in breach of the directive because it evidently has no intention to either adequately resource or ensure the independence of an authority whose funding it has almost halved forcing the resignation of half its board.
in writing. - In light of the persisting gap between men and women in terms of employment rates, wages and access to management positions, I call on Member States to speed up the implementation of Directive 2002/73/EC, while ensuring that its provisions are fully and effectively transposed in the national legislation. With a financial crisis unfolding, I am concerned that a slow or low quality implementation of this directive is likely to exacerbate the gender inequalities, endanger the fulfilment of the Lisbon strategy goals and prevent the EU from developing the full potential of its economic capacity.
Regrettable is also the choice of certain Member States to limit the scope of the prohibited types of discrimination, thus only partially complying with the Directive 2002/73/EC. It is disappointing that despite numerous studies on the subject, some national lawmakers are still neglecting the destructive effects of discrimination and sexual harassment on employee morale and productivity.
To better implement anti-discrimination and harassment practices it is necessary to engage stakeholders at grass-roots level, through information campaigns, use of NGOs, and also by more formal instruments such as including special provisions in collective agreements and national legislation relative to gender equality.
in writing. - (SK) The adoption of a piece of European legislation initiates the process of transposing and applying the directive in each Member State. The European Parliament carefully monitors the transposition of every directive, one example of which is the report from my fellow Member Teresa Riera Madurell examining the application of the principle of equal treatment between men and women.
The Committee on Women's Rights and Gender Equality works intensively to draw attention to the fact that gender-based discrimination still persists in many areas of social and political life . Slow and low-quality implementation of Directive 2002/73/EC puts at risk the achievement of the Lisbon Strategy and the development of the full potential of the EU's social and economic capacity.
I call on the Commission and Member States to introduce clear, detailed and measurable equal treatment indicators and standards for evaluating gender relations. I believe that the gender institute which is coming into operation will greatly contribute through its activities to the field of gender equality.
I firmly believe that a successful transposition of this directive can be achieved by sharing best practices and adopting positive measures in areas where discrimination has been identified.
I was pleased to read on the European Parliament's website that the topic of equal treatment for women and men is in a distinguished third place among the most read news items in 2008. The huge interest in this topic shows us however that there is still a great deal to do, especially in the area of equal treatment for men and women as regards access to employment, vocational training and promotion. In this respect, Teresa Riera Madurell's report is a success thanks to clarifying the role of employers and civil society in promoting gender equality.
I think that the Commission has an extremely important role to play in the battle to establish equal treatment for women and men in the workplace. It needs to verify primarily the way in which EU Member States have taken positive action in relation to the disadvantages women have encountered during their professional career. I am also referring in particular to the integration and observance of the principle of gender equality in the Member States' administrative and political decisions.
At the same time as submitting the reports to the Commission every four years, each Member State needs to offer a coherent presentation of the actual sanctions to be imposed for infringements of this directive, which would very much help to establish the exchange of experience and good practice.